Case 1:18-cv-04359-AMD-RLM Document 22 Filed 11/13/18 Page 1 of 1 PageID #: 96



                                     250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                   TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306          Direct Number: (212) 326-3406
                                                                                                        bzimmer@jonesday.com


                                                     November 13, 2018

VIA ECF

The Honorable Judge Roanne L. Mann
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re:       Eichenstein, et al. v. Experian Information Solutions, Inc., et al.,
                  Case No. 1:18-cv-04359-AMD-RLM (E.D.N.Y.)

Dear Judge Mann:

       I represent Defendant Experian Information Solutions, Inc. (“Experian”) in the above-
referenced matter. I am writing to respectfully request that a representative of Experian with full
settlement authority appear telephonically in the settlement conference scheduled for December
5, 2018.

        Personal attendance of such representative from Experian would impose an undue
hardship because Experian’s representative is located in California. Due to the travel time and
cost of an in-person appearance, I am requesting that the Court permit a representative with full
settlement authority to be available by telephone for the duration of the conference. I will appear
in person at the conference, and I also have full settlement authority in this matter.

       I have conferred with counsel for the other parties and all consent to this request by
Experian.

        Thank you very much for your consideration.


                                                                  Respectfully submitted,


                                                                  /s/ Brittany S. Zimmer
                                                                  Brittany S. Zimmer


cc: All counsel of record (via ECF)




  ALKHOBAR • AMS TERDAM • ATL ANTA • BEIJING • BO S TON • BRISBANE • BRUSSEL S • CHICAGO • CLEVEL AND • CO LUMBUS • DALL AS
  DETROIT • DUBAI • DÜSSELDORF • FRANKFUR T • HONG KONG • HOUS TON • IRVINE • JEDDAH • LONDO N • LOS ANGELES • MADRID
  MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PAR IS • PER TH • PITTSBURGH • RIYADH
  SAN DIEGO • SAN FRANCISCO • SÃO PAULO • SHANGHAI • SILICON VALLEY • S INGAPORE • S YDNEY • TAIPEI • TOKYO • WASHINGTON
